Citation Nr: 9933176	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-25 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to October 
1944.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a May 1993 decision rendered by 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new and 
material evidence had not been submitted to reopen a claim of 
service connection for an acquired psychiatric disorder.  The 
veteran perfected a timely appeal of this issue.

In November 1996, the Board remanded the case to the RO for 
further development.  Said development having been completed, 
the case is returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In April 1959, the Board denied the veteran's claim of 
service connection for a neuropsychiatric disorder, finding 
that a psychiatric disorder preexisted service and was not 
incurred in or aggravated by active military service; this 
determination is final.

2.  In January 1987 and March 1989, the RO declined to reopen 
a claim for service connection for a psychiatric disorder on 
the basis of new and material evidence.  The veteran was 
notified of his appellate rights with respect to these 
determinations, but he did not appeal either determination.

3.  Evidence submitted subsequent to the most recent 
disallowance of the veteran's claim is cumulative and 
redundant in nature or does not bear directly on the claim of 
service connection for an acquired psychiatric disorder.



CONCLUSION OF LAW

The evidence submitted since the last final disallowance of 
the claim in March 1989 is not new and material and the claim 
of service connection for an acquired psychiatric disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By means of an October 1944 rating action, the RO granted 
service connection and assigned a 30 percent disability 
evaluation for psychoneurosis, anxiety.  In October 1947, the 
RO proposed to sever service connection for the veteran's 
psychiatric condition as the evidence clearly and 
unmistakably showed that a neuropsychiatric disease existed 
prior to induction.  The veteran was informed that he had 60 
days in which to respond to the proposed severance action.  
No response was received, and by means of a December 1947 
rating action, the RO severed service connection for a 
neuropsychiatric disease.  The veteran did not perfect an 
appeal of this decision.  

In August 1958, the veteran sought to reopen his claim for 
service connection for a neuropsychiatric disability.  In a 
decision dated in April 1959, the Board denied the veteran's 
claim of service connection for a neuropsychiatric condition, 
concluding that the condition "clearly and unmistakably 
preexisted service and was not aggravated by service."  This 
decision is final.

The evidence of record at the time of the Board's April 1959 
decision included service medical records and post-service 
medical records, as well as the veteran's contentions.  The 
service medical records revealed that the veteran was 
hospitalized from August 1944 until his discharge from active 
duty in October 1944 because of severe psychoneurotic 
symptoms, including fearfulness, tremor and somatic pains.  
Extensive clinical data repeatedly revealed that he had 
experienced a highly disturbed childhood and adolescence with 
multiple anxiety manifestations, including panic attacks, 
prior to service.  The veteran reported that he was confined 
to his bed for three months during an exacerbation in 1940.  
An August 1944 statement from Dr. Charles M. Burgess 
indicates that the veteran had a twenty-year history of a 
neurogenic condition of a functional type.  Post service 
medical records show that the veteran sought outpatient 
treatment from VA in 1956.  Additionally, a July 1956 
statement from Dr. E. G. McNamara indicates that the veteran 
had been treated since 1955 for psychoneurosis.

In November 1987, the veteran sought to reopen his claim for 
service connection.  In January 1987, he was informed by the 
RO that his claim for service connection remained denied.  
Additional evidence associated with the file at that time 
included a VA Medical Center (VAMC) hospitalization report 
from December 1958 to January 1959 indicating treatment for 
an emotionally unstable personality.

In March 1989, the veteran again sought to reopen his claim 
for service connection for a nervous condition.  The RO 
declined to reopen the claim in March 1989 as no new and 
material evidence had been submitted.  The veteran was 
notified of this denial in April 1989.  The evidence does not 
show that he filed a notice of disagreement within one year 
of this denial.  Hence, it became final and is the most 
recent disallowance of his claim.

The veteran submitted a request to reopen his claim in 
February 1993.  The evidence submitted subsequent to the 1989 
disallowance includes voluminous VA medical records from 
October 1984 through 1998 showing treatment for a variety of 
conditions including hypertension, laryngeal carcinoma, 
prostate cancer, transient ischemic attacks and psychiatric 
disorders.  His psychiatric condition is identified at 
various times in VA medical records as anxiety, depression, 
and/or personality disorder with narcissistic feature with 
symptomatology ranging from being in remission to severe.  

A July 1993 letter from Dr. Edward A. Sanders indicates that 
he had been the veteran's physician since 1965.  In his 
statement, Dr. Sanders indicates that the veteran received 
treatment for a nervous condition as well as throat cancer.

II.  Analysis

When a claim for VA benefits is finally disallowed, that 
claim may not be reopened unless the claimant submits new and 
material evidence.  As a result, the Board may consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the claim was finally disallowed on any basis.  38 
U.S.C.A. §§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App. 
144, 145-46 (1991).  For the purposes of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the Federal Circuit indicated that the Colvin test 
of "material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Therefore, the ruling in 
Hodge must be considered as easing the veteran's evidentiary 
burden in seeking to reopen a previously and finally denied 
claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach outlined in Manio with a three-step 
approach.  See also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc). Under this three-step approach, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) to reopen a finally 
denied claim under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
then the Secretary may proceed to evaluate the merits of the 
claim, but only after ensuring the duty to assist under 38 
U.S.C.A. § 5107(a) has been fulfilled.

In Smith v. West, 12 Vet. App. 312 (1999), the Court held 
that once it is determined that evidence is not new, no 
further analysis is required because it could not be "new 
and material" if it was not "new."  Lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim under 38 U.S.C. § 5108.  Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211 
(1993).

The basis for the Board's denial in April 1959 and subsequent 
RO denials in January 1987 and March 1989 was that evidence 
of record did not establish that the veteran's psychiatric 
disorder was incurred in, or that his preexisting psychiatric 
disorder was aggravated by, service as service medical 
records indicate that his condition preexisted service.  As 
the veteran failed to perfect a timely appeal of the March 
1989 disallowance, this decision is the most recent 
disallowance of his claim.

The evidence received subsequent to the March 1989 
disallowance is either cumulative or duplicative of previous 
evidence considered or provides no new information relating 
the veteran's psychiatric disorder to his military service.  
The VA medical records indicate that the veteran has received 
treatment for a variety of mental and personality disorders 
since separation from active duty.  The fact that the veteran 
has a current psychiatric disorder is not disputed.  However, 
this VA medical evidence merely contains cumulative treatment 
of the veteran's previously considered psychiatric condition.  
Accordingly, the Board must find that the evidence contained 
in the VA treatment records submitted subsequent to the 
rating decision is not new and cannot serve to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

Similarly, the information contained in the July 1993 
statement from Dr. Sanders is not new as it merely indicates 
that the veteran has sought treatment continually since 1965 
for his psychiatric disorder.  This information, as it merely 
indicates that the veteran has a post-service psychiatric 
disorder, is cumulative of information previous considered in 
March 1989.  Accordingly, Dr. Sanders' statement will not 
serve to reopen the veteran's claim for service connection 
for an acquired psychiatric disorder.

The Board notes that the veteran has continually contended 
that his current psychiatric disorder is related to his 
military service.  However, his lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen his claim.  See Hickson, Moray, supra.  It is also 
noted that he has at various times related his contentions to 
his medical providers who have recorded his contentions as 
medical history.  In particular, a February 1989 VA treatment 
record states that the veteran feels that his increased 
anxiety is secondary to his military service.  However, as 
this appears to be a mere recitation of the veteran's general 
contention that service connection should be granted for his 
psychiatric disorder rather than an independent medical 
opinion, this statement will not serve to reopen the 
veteran's claim.  The Board is not required to accept 
doctors' statements that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In short, the veteran has not presented any relevant evidence 
that is different than evidence previously considered in 
conjunction with his claim.  Accordingly, the Board concludes 
that the additional evidence submitted does not constitute 
new and material evidence as defined by 38 C.F.R. § 3.156(a).  
It is not new and it is not so significant by itself or in 
connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the claim of service connection for 
an acquired psychiatric disorder may not be reopened.


ORDER

The appeal to reopen a claim of service connection for an 
acquired psychiatric disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

